Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 07/23/2019, 02/25/2020, and 02/24/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “the atmosphere-side ring (22) contact the reinforcement ring (14) in a direction parallel to the axial direction of the shaft” in the last paragraph, 
claim 2 “an atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft” (paragraph five),
claim 2 “the maximum diameter of an inclined surface of a corner portion (92B) on the reinforcement ring side (82) in an inner peripheral surface of the atmosphere-side rigid ring (84a) is smaller than the diameter of the reinforcement ring (82) on the 28atmosphere-side rigid ring (84a) side” (last paragraph).
claim 3 “an atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft” (paragraph five), and
claim 3 “an inner peripheral surface of the atmospheric-side rigid ring”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of claim 1 limitation “an atmosphere-side rigid ring (22) contacts the reinforcement ring (14) in a direction parallel to the axial direction of the shaft” (paragraph five). The specification discloses the atmosphere-side rigid ring (22) contacts the reinforcement ring (14) in a direction parallel to the axial direction of the shaft 4 (¶ 0050), whereas Figure 
The disclosure is objected to because of claim 2 limitation “an atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft” (paragraph five). The specification discloses the atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft 4 (¶ 0092), whereas Figure 14 shows the radial surfaces of 84a and 82 contact each other in the radial direction. Appropriate correction is required.
The disclosure is objected to because of claim 2 limitation “the maximum diameter of an inclined surface (92B) of a corner portion on the reinforcement ring (82) side in an inner peripheral surface of the atmosphere-side rigid ring (84a) is smaller than the diameter of the reinforcement ring (82) on the 28atmosphere-side rigid ring (84a) side”, in the last paragraph. The disclosure id silent about the limitation. Appropriate correction is required. 
The disclosure is objected to because of claim 3 limitation “an atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft” (paragraph five). The specification discloses the atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft 4 (¶ 0092), whereas Figure 14 shows the radial surfaces of 84a and 82 contact each other in the radial direction. Appropriate correction is required.
Specification discloses (¶ 0091) the back-up ring (82) is fitted on a concave portion 86c and contacts the elastic ring (86) in a direction parallel to the axial direction. This clearly shown in Figure 14.  Whereas the disclosure (¶ 0092) of the contact of the atmosphere-side rigid ring (84a) and the reinforcement ring (82) in a direction parallel to the axial direction of the shaft is unclear. Appropriate correction is required. 

Claim Objections
Claims 1-3 recite “the sealing device comprising” in first paragraph. It is suggested amending the limitations as “the sealing device comprising;” Appropriate correction is required. 
Claim 1 is objected to because the specification disclosure (¶ 0050) and Figure 1 don’t show the claim limitation “an atmosphere-side rigid ring (22) contacts the reinforcement ring (14) in a direction parallel to the axial direction of the shaft” (last paragraph). Appropriate correction is required.
Claim 2 is objected to because the specification disclosure (¶ 0092) and Figure 14 don’t show the claim limitation “an atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft” (paragraph five). Appropriate correction is required.
Claim 2 is objected to because the specification is silent about the limitation “the maximum diameter of an inclined surface (92B) of a corner portion on the reinforcement ring (82) side in an inner peripheral surface of the atmosphere-side rigid ring (84a) is smaller than the diameter of the reinforcement ring (82) on the 28atmosphere-side rigid ring (84a) side.”  Appropriate correction is required. 
Claim 3 is objected to because the specification disclosure (¶ 0092) and Figure 14 don’t show the claim limitation “an atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft” (paragraph five). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a step for causing a reinforcement ring (14) for reinforcing an elastic ring (18) to contact the elastic ring in a direction parallel to the axial direction of the shaft” in paragraph three. It is unclear which step allows the reinforcement ring (14) to contact the elastic ring (18) in a direction parallel to the axial direction of the shaft. Appropriate correction is required.    
Claim 1 recites “an atmosphere-side rigid ring (22) contacts the reinforcement ring (14) in a direction parallel to the axial direction of the shaft” in the last paragraph. It 
Claim 2 recites “an atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft” in paragraph five. It is unclear how atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft. The claim does not provide a discernible boundary for the recited limitation, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.  
Claim 2 recites “the maximum diameter of an inclined surface (92B) of a corner portion on the reinforcement ring (82) side in an inner peripheral surface of the atmosphere-side rigid ring (84a) is smaller than the diameter of the reinforcement ring (82) on the 28atmosphere-side rigid ring (84a) side, in the last paragraph. The limitation compares two parameters, one the maximum diameter of inclined surface (92B), and the other the diameter of the reinforcement ring (82). Since diameter is a linear measurement, it is unclear about the measuring points on the reinforcement ring (82). Appropriate correction is required.   
Claim 3 recites “an atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a direction parallel to the axial direction of the shaft” in paragraph five. It is unclear how atmosphere-side rigid ring (84a) contacts the reinforcement ring (82) in a 
Claim 2 recites the limitation "the maximum diameter" and “the diameter” in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 3 recites “the length of an inclined surface (92B)” and “the length of an inclined surface (92C)” in the last paragraph. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 1 recites “a step for causing a reinforcement ring (14) for reinforcing an elastic ring (18) to contact the elastic ring in a direction parallel to the axial direction of the shaft” in paragraph three. It is unclear which steps/operations that facilitates the contact of the reinforcement ring (14) and the elastic ring (18) in a direction parallel to the axial direction of the shaft. The omitted steps are cutting/punching of the reinforcement ring (14) and the elastic ring (18) such that during assembly reinforcement ring (14) and the elastic ring (18) contact each other in a direction parallel to the axis of shaft. With the omitted steps the invention cannot be assembled as recited. Appropriate correction is required.
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2007-0052180 (Watanabe et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 2, Watanabe discloses a sealing device to be provided between a shaft (113) and an inner surface of a shaft hole in which the shaft is provided (seal 1 is disposed between shaft 113 and the inner surface of shaft hole; Figures 1-8), the sealing device comprising 
a liquid-side rigid ring (11, 111; ¶ 0026; see MPEP 608.02, section IX) made of a rigid body and provided inside the shaft hole, 
an elastic ring (13, 14, 12 made of elastic body; see MPEP 608.02, section IX) which is made of an elastic body, is attached to the liquid-side rigid ring (11, 111), is provided radially inward of the liquid-side rigid ring (11, 111), and has formed thereon a seal lip (portion of 12 that contacts shaft 113 defines the seal lip) that slidably makes sealing contact with the shaft (113), 
a reinforcement ring (3) which contacts the elastic ring (12) in a direction parallel to the axial direction of the shaft and reinforces the elastic ring (Figures 1-4), and 

wherein the maximum diameter of an inclined surface of a corner portion on the reinforcement ring side in an inner peripheral surface of the atmosphere-side rigid ring is smaller than the diameter of the reinforcement ring on the 28atmosphere-side rigid ring side (based on drawing/specification/claim objections and 112 rejections, the limitations are shown Figures 1, 3, 5, and 7).  
Applicants do not point, with particularity, to claim language the invention.

As to claim 3, Watanabe discloses a sealing device to be provided between a shaft and an inner surface of a shaft hole in which the shaft is provided (seal 1 is disposed between shaft 113 and the inner surface of shaft hole; Figures 1-8), the sealing device comprising 
a liquid-side rigid ring (11, 111; ¶ 0026; see MPEP 608.02, section IX) made of a rigid body and provided in the shaft hole, 
an elastic ring (13, 14, 12 made of elastic body; see MPEP 608.02, section IX) which is made of an elastic body, is attached to the liquid-side rigid ring (11), is disposed radially inward of the liquid-side rigid ring, and has formed thereon a seal lip (portion of 12 that contacts shaft 113 defines the seal lip) that slidably makes sealing contact with the shaft (113), 

an atmosphere-side rigid ring (metal ring 21, 111a; ¶ 0028; Atmosphere side A, Figure 1) which is made of a rigid body, contacts the reinforcement ring (3) in a direction parallel to the axial direction of the shaft (based on drawing/specification/claim objections and 112 rejections, the limitations are shown Figures 1, 3, 5, and 7), and reinforces the reinforcement ring (atmosphere-side rigid ring 21 supports reinforcement ring 3 and thus reinforces the reinforcement ring), 
wherein the length of an inclined surface of a corner portion on the reinforcement ring side in an inner peripheral surface of the atmosphere-side rigid ring is smaller than the length of an inclined surface of a corner portion on an opposite side to the reinforcement ring in the inner peripheral surface of the atmosphere-side rigid ring (in Figure 5 and as shown below, the length of an inclined surface of a corner portion on the reinforcement ring (3) side in an inner peripheral surface of the atmosphere-side rigid ring (21) is smaller than the length of an inclined surface of a corner portion on an opposite side to the reinforcement ring (3) in the inner peripheral surface of the atmosphere-side rigid ring 21).  
Applicants do not point, with particularity, to claim language the invention.


    PNG
    media_image1.png
    671
    745
    media_image1.png
    Greyscale



As to claim 4, Watanabe discloses the sealing device according to claim 2, wherein the liquid-side rigid ring (11, 111) and the elastic ring (13, 14, and 12) are joined to one another and constitute one oil seal member (12) (Figures 1, 3, 5, and 7).  

As to claim 5, Watanabe discloses the sealing device according to claim 2, wherein the liquid-side rigid ring (11, 111) and the atmosphere-side rigid ring (21, 111a) are formed 

As to claim 6, Watanabe discloses the sealing device according to claim 3, wherein the liquid-side rigid ring (11, 111) and the elastic ring (13, 14, and 12) are joined to one another and constitute one oil seal member (12) (Figures 1, 3, 5, and 7).  

As to claim 7, Watanabe discloses the sealing device according to claim 3, wherein the liquid-side rigid ring (11, 111) and the atmosphere-side rigid ring (21, 111) are formed integrally, are further joined to the elastic ring (13, 14, and 12), and constitute one oil seal member (Figures 1, 3, 5, and 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007-0052180 (Watanabe et al) in view of US 2003-0122314 (Feigl et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, Watanabe discloses a method for manufacturing a sealing device to be provided between a shaft and an inner surface of a shaft hole in which the shaft is provided (seal 1 is disposed between shaft 113 and the inner surface of shaft hole; Figures 1-8), the method comprising 
a step for forming an atmosphere-side rigid ring (21) by forming a through-hole in a rigid body (metal ring 21 has a hole to receive the shaft 113; ¶ 0028; Atmosphere side A, Figure 1) by a punching-out process (lacks disclosure), 
a step for causing a reinforcement ring (3) for reinforcing an elastic ring (12) to contact the elastic ring in a direction parallel to the axial direction of the shaft (Figures 1-4), wherein the elastic ring is made of an elastic body (13, 14, 12 made of elastic body; see MPEP 608.02, section IX), is attached to a liquid-side rigid ring (11, 111; ¶ 0026; see MPEP 608.02, section IX) made of a rigid body and provided inside the shaft hole, is provided radially inward of the liquid-side rigid ring and has formed thereon a seal lip (portion of 12 that slides on shaft 113 defines the seal lip) that slidably makes sealing contact with the shaft, and 
a step for causing the atmosphere-side rigid ring (21) to contact the reinforcement ring (3) in a direction parallel to the axial direction of the shaft (Figures 1-4) so that a surface contacted by an end surface of a punch during the punching-out process (lacks disclosure) of the atmosphere-side rigid ring (21) is positioned on an opposite side to the reinforcement ring (3) (Figures 1-8).
	Feigl teaches it is known in the art to have components of a seal assembly formed by punching operation. Feigl teaches the components 4, 5, 7, 8, 13, and 14 are formed from metallic sheet by punching and bending process (¶ 0021) for ease of 
	Applicants do not point, with particularity, to claim language the invention.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675